DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 30 September 2021 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 30 September 2021.
No claims have been amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, 5, and 7 are currently pending and have been examined.


Response to Amendment

In the previous office action, Claims 1, 3, 5, and 7 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicants have not amended Claims 1, 3, 5, and 7 to provide statutory support and the rejection is maintained.  

Response to Arguments

Applicants’ arguments filed 30 September 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1, 3, 5, and 7, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  In lieu of 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the claims are again analyzed based on these guidelines and is again detailed below in the maintained rejection under 35 USC 101.  Despite Applicants’ current comments and as stated in the previous Final Office Action, there is no indication as to specifically how the various types of “information” is obtained in order for the “automatically generate transfiguration result information” is to occur.  At best is seems from the claims that a person or user is still manually entering this “information” into a general purpose computer pre-programmed with software to “automatically” generate the “state transition model” that converts this “information” into “results” and eventually “display a graphic” of the result of “a respective customer”.  In at least paragraphs 75-83 in the instant specification, the Examiner’s above generalization is apparent as the person or user in this case is an “analyst” performing the step limitations with a general purpose computer or “PC (Personal Computer)” described in at least paragraphs 22-36 (first embodiment) and then the transfiguration result information is created via the computer’s pre-programmed instructions based on the analyst input.  Applicants have submitted that the Office action generalizes this analysis as impermissible as explained in the court decision of McRO, Inc. v Bandai Namco Games America/OIP Techs/. On. V. Amazon.com, Inc. but these court case subject matter is not the same as Applicants’ abstract idea of behavior pattern search.  For the abstract idea that the claims predict there is no technical improvement to this process nor is this abstract idea integrated into a practical application as Applicants continue to state “discover[ing] the change in the behavior pattern contributing to improving the KPI among the changes in the behavior pattern occurring commonly to the customers having specific characteristics” mentioned in paragraph 8 in the instant specification.  Again, the Examiner notes that this specific limitation is not specifically recited as such in the instant claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, this might be an improvement to a business application (only to be determined by the prior art) but it is not an improvement to technology.  For at least these reasons, the rejection is maintained.  Applicants are invited for an interview with the Examiner to further explain, consult, and possible extract information from the instant specification to provide statutory support for this currently maintained rejection.
Applicants submit that for the prior art rejection:  (2) Zhang et al. (Zhang) (US 2015/0170175) does not teach or suggest in at least non-amended Claim 1, basically all of the past claim limitations with no arguments based from the previous limitations for the continued current claim scope from the previously submitted claims, meaning that now there are newly presented arguments that should have been presented in response to the non-final Office Action filed 1 February 2021.  With regard to argument (2), the Examiner respectfully disagrees.  It is noted that the Examiner maintains all citations from the current cited prior art rejection for the claim limitations.  Due to the now new arguments for the past un-amended claim limitations, it is noted that Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  is maintained.  Applicants are encouraged to initiate an interview with the Examiner to possibly (?) further amend the claim limitations with additional information from the Applicants’ instant specification.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1, 3, 5, and 7 are each focused to a statutory category namely “system; method” sets.
Step 2A Prong One: Claims 1, 3, 5, and 7 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing of information by:

“a first server including a database storing:
purchase history information indicating, for each of a plurality of customers, a customer identification, a purchase date of a product purchased, a product identification of the product purchased, and a quantity of the product purchased:
customer attribute information indicating, for each customer, the customer identification, an attribute of the customer and a number of coupons used by the customer, and
automatically generating transfiguration result information indicating predefined characteristic purchase behaviors predicted to occur and including a plurality of result identifications, and generating for each result identification: a set of product identifications, which is two or more product identifications that are stored in the purchase history information, a first time period, a second time period, a first range of a quantity of the set of product identifications purchased within the first time period and a second range of a quantity of the set of product identifications purchased within the second time period;
a second server, connected to the first server via a network, including a processor programmed to:
determine a list of transfiguration candidates, which are customers, based on whether the respective purchase date of the products purchased, the product identifications of the products purchased, and the quantities of the product purchased of the purchase history information of each customer, satisfies the first range of the quantity of the set of product identifications purchased within the first time period and the second range of the quantity of the set of product identifications purchased within the second time period, for each respective result identification of the transfiguration result information,
generate a state transition model indicating one or more trends of respective state transitions of the customers, based on the purchase history information and the customer attribute information, the state transition model including a plurality of vertexes each indicating a state of one or more customers based on at least the quantity of a respective product purchased by the customers and the attribute of the customers,

classify the transfiguration candidates based on the transfiguration result information and the state transition model for each result identification of the transfiguration result information generate, for each customer, a state transition path that includes a plurality of vertexes of a respective customer at a plurality of different times within the first period and the second period,
determine two or more state groups, each group including two or more vertexes of customers,
select a state transition path of one of the customers that extends from one state group to another among the state transition paths of the customers among the transfiguration candidates, 
identify the latest state transition path based on a purchase date among the state transition paths that extend from one state group to another and output an analysis result containing the identified state transition path as a characteristic state transition path of the customer, and
display a graphic indicating at least the selected state transition path of a respective customer” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update. These claims fall under the categories: Certain methods of organizing human activity – fundamental economic principles or practices; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
	Prong Two:  Claims 1, 3, 5, and 7: These concepts indicated in Claims 1, 3, 5, and 7 are used to describe concepts relating to behavior pattern search. Examiner interprets that the elements of the claimed invention are directed to Certain methods of organizing human activity – fundamental economic principles or practices; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
server; processor) does not take the claims out of methods of organizing human activities groupings. Thus, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply” the concept of behavior pattern search.  The claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea by user data input. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The above recited additional elements are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). Also, the additional elements in the dependent claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1, 3, 5, and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.   The above recited additional elements are generically-recited computer-related elements that amount to a mere instruction to “apply  high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The above additional elements are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). The additional elements in the dependent claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 22-27, 75-78) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 1000” in its 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Zhang) (US 2015/0170175).

With regard to Claims 1, 5, Zhang teaches a behavior pattern search system/method (comparing tracking information about purchasing behavior of the first plurality of users and a second plurality of users whose transaction data met the at least one criterion but who were not provided the savings opportunity for a category of product or service related to a category of the savings opportunity indication) (see at least paragraph 15) comprising: a first server including a database storing:

purchase history information indicating (habits and practices for spending; history; spend behavior; purchasing behaviors), for each of a plurality of customers (users; consumers; customers; persons), a customer identification (identify the persons), a purchase date of a product purchased (date of a transaction), a product identification of the product purchased (product category and a number of transactions), and a quantity of the product purchased (an amount of one or more purchases of an item) (see at least paragraphs 13-21, 314-324):

customer attribute information indicating (purchasing behavior; transaction data; demographic data/characteristics), for each customer, the customer identification (a method for identifying group members may include identifying demographic characteristics of members of a group via market research), an attribute of the customer and a number of coupons used by the customer (offers may be in the form of discount coupons that may be redeemed if a user spends a pre-defined amount.  The system may track the activities of the users and may inform the merchants about the user activities) (see at least paragraphs 13-21, 47, 234, 252, 253), 

automatically (identified automatically from a mobile device) generate transfiguration result information indicating predefined characteristic purchase behaviors predicted to occur and including a plurality of result identifications, and generate for each result identification (The decision engine 108 may utilize the usage and preference data from the consumer along with the business rules server 122 to determine how the user's needs, based on a previous or predicted future usage, and preferences match with alternate service offerings offered by various service providers; a merchant may use past spend, past spend in a category, past purchase frequency, and the like to match a purchase reward to the user.  In another example, the user's likes/dislikes, expand/collapse behavior regarding obtaining more information about an offer after seeing the offer headline, past purchase behavior, and the like may be used to match a purchase reward to the user.  In yet another example, the system may use geographic proximity, location, inferences, seasonal adjustments, and the like to match a purchase reward to the user) (see at least paragraphs 22, 30, 149, 253): 

a set of product identifications, which is two or more product identifiers (product category and a number of transactions) that are stored in the purchase history information (tracked purchasing behavior; history) a first time period, a second time period, a first range of a quantity of the set of product identifications purchased within the first time period (least one criterion, and tracking purchasing behavior for a period of time for the first plurality of users whose transaction data met the at least one criterion before and after the savings opportunity was provided) and a second range of a quantity of the set of product identifications purchased within the second time period (tracking purchasing behavior of a second plurality of users whose transaction data met the at least one criterion, said second plurality of users provided with a second savings opportunity, said second savings opportunity different from said first savings opportunity) (see at least paragraphs 13-14, 47):

a second server, connected to the first server via a network, including a processor programmed to:

determine a list of transfiguration candidates, which are customers, based on whether the respective purchase date of the products purchased, the product identifications of the products purchased, and the quantities of the product purchased of the purchase history information of each customer, satisfies the first range of the quantity of the set of product identifications purchased within the first time period and the second range of the quantity of the set of product identifications purchased within the second time period, for each respective result identification of the transfiguration result information (gathering transaction data from a plurality of user accounts by at least one computer, each user account a financial institution account at a financial institution, analyzing the transaction data for each user by the at least one computer for at least one criterion for a 

generate a state transition model indicating one or more trends of respective state transitions of the customers, based on the purchase history information and the customer attribute information (the transaction data of the user is analyzed via a Bayesian belief network (FIG. 80) and the market research to determine whether the transaction data of the user indicates that the user is an individual member of the group with the particular demographic characteristics.  At step 7906, the user is presented a savings opportunity from a merchant seeking to contact members of the group with the particular demographic characteristics; information may include the date of purchase, amount spent, merchant from which a product has been bought), the state transition model including a plurality of vertexes (vertices and directed edges, each edge connecting one vertex to another) each indicating a state of one or more customers based on at least the quantity of a respective product purchased by the customers and the attribute of the customers (see at least paragraphs 13-21, 205-209, 335-339),

classify the transfiguration candidates based on the transfiguration result information and the state transition model for each result identification of the transfiguration result information generate, for each customer (purchasing behaviors of , a state transition path that includes a plurality of vertexes of a respective customer at a plurality of different times within the first period and the second period (see at least paragraphs 13-21, 205-209, 335-339), 

determine two or more state groups, each group including two or more vertexes (description splitter; vertices and directed edges, each edge connecting one vertex to another) of customers (see at least paragraphs 13-205-209, 21, 335-339),

select a state transition path of one of the customers that extends from one state group to another among the state transition paths of the customers among the transfiguration candidates (the transaction data of the user is analyzed via a Bayesian belief network (FIG. 80) and the market research to determine whether the transaction data of the user indicates that the user is an individual member of the group with the particular demographic characteristics; matching the transactions carried out by a user, in accordance with an embodiment of the present disclosure.  The system may match the transactions that may be carried out by the users.  The system may include a description splitter that may segregate the information about the transactions carried out) (see at least paragraphs 13-21, 205-209, 335-339), 

identify the latest state transition path based on a purchase date (date of purchase) among the state transition paths that extend from one state group to another (description splitter; vertices and directed edges, each edge connecting one vertex to another) and output an analysis result containing the identified state transition path as a characteristic state transition path of the customer (The system may include an API interface.  This API interface may enable users to interact with the raw and analyzed data stored in the system through any number of applications; FIG. 71 depicts a variable extraction process 7004 for efficiently mining large amounts of data including those generated by multiple financial transaction data sets 7002, ongoing data collection, and the like wherein this process includes splitting the data 7102 where the combined input of multiple financial transaction data sets 7002 may be separated into smaller data sets of possibly similar size, distributing the smaller data sets 7104, to one or more data extraction processes 7108, sorting and consolidating 7110 the output generated by the data extraction processes 7108 and outputting the processed data 7112.; formed by a collection of vertices and directed edges, each edge connecting one vertex to another, such that there is no way to start at some vertex v and follow a sequence of edges that eventually loops back to that same vertex again) (see at least paragraphs 13-21, 204-209, 297, 338), and

display a graphic indicating at least the selected state transition path of a respective customer (see at least paragraph 21).

With regard to Claims 3, 7, Zhang teaches wherein the transfiguration result information changes based on purchase history information of each customer in predetermined periods (see at least paragraphs 13-21). 
  

	

Conclusion
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623